Citation Nr: 1628025	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2010 rating decision denied service connection for bilateral hearing loss and tinnitus.  The February 2014 rating decision, in relevant part, denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2016.  A transcript of that hearing is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's current bilateral hearing loss began in and has continued since service.

2.  The weight of the evidence supports a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  The May 2010 VA examination shows a diagnosis of tinnitus.  It also shows a current hearing loss disability, for VA purposes, in both ears.  38 C.F.R. § 3.385.  Specifically, the examination report shows pure tone thresholds of 40 decibels or above at 3000 and 4000 Hertz in the right ear and at 3000 Hertz in the left ear.

The Veteran contends that both his hearing loss and tinnitus are related to hazardous noise exposure in service.  He reported exposure to heavy automatic weapons fire, small arms fire, concussion grenades, explosions, and mortar attacks.  See May 2010 VA examination; July 2010 private ENT consultation (received December 2010); September 2012 substantive appeal; April 2016 Board hearing transcript.

Pursuant to 38 U.S.C.A. § 1154(b), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See also 38 C.F.R. § 3.304(d).

The Veteran's DD 214 indicates that he served in the Republic of Vietnam. He received, among other awards, the Vietnam Service Medal with two bronze stars and, significantly, the Combat Action Ribbon.  His military occupational specialty was radio operator. At the April 2016 Board hearing, he described situations in which he was exposed to enemy fire.  In view of the above, the Board finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).  Accordingly, hazardous noise exposure during service is conceded.

Hearing Loss 

The May 2010 VA examiner stated that, based on the evidence available, a nexus opinion for the bilateral hearing loss could not be rendered without resort to speculation.  In this regard, the examiner noted that a whisper test suggested normal hearing at separation from service; nevertheless, the separation examination did not provide any frequency-specific information.  The examiner indicated that, without any formal audiometric testing at separation, it could not be determined whether any significant threshold shift occurred during service.

During the April 2016 Board hearing, the Veteran stated that he began to experience diminished hearing loss in service.  He explained that he did not have a full sense of his hearing limitations at the time because they were overshadowed by background military noise and the ringing in his ears, which also started in service.  The Veteran is competent to report his observable symptoms and history, including the onset and timing of any signs and symptoms of hearing loss, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's account is deemed credible, especially in light of his combat experience.

As noted by the May 2010 VA examiner, the Veteran's separation examination did not provide specific audiometric findings.  As such, it is not possible to ascertain whether the Veteran experienced any threshold shifts in service.  Further, there is no indication that the Veteran's hearing disability has improved or relapsed since service.  As such, the weight of the evidence supports a finding that the Veteran's bilateral hearing disability started in and has continued since service.

Resolving doubt in the Veteran's favor, the Board finds that a causal connection between the diminished hearing loss observed in service and that experienced currently has been established with the lay evidence of record.  Therefore, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Tinnitus

The May 2010 VA examiner stated that, based on the evidence available, a nexus opinion for tinnitus could not be rendered without resort to speculation.

The Veteran has consistently stated that his tinnitus began in service and has continued since then.  See May 2010 VA examination; July 2010 private ENT consultation (received December 2010); April 2014 Board hearing transcript at 3-5.  In this regard, he recalled an event where mortar fire landed 10-15 feet from him, resulting in ringing in the ears.  See April 2014 Board hearing transcript at 3.  The Veteran is competent to describe his in-service injury, as it is factual in nature.  Furthermore, the Board finds his account of his injury to be credible, especially in light of his combat experience.  In addition, the Veteran is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Resolving doubt in the Veteran's favor, the Board finds that a causal connection between the tinnitus observed in service and that experienced currently has been established with the lay evidence of record.  Therefore, the elements of service connection have been established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to a TDIU.  He submitted his claim in September 2013.  The Veteran's combined rating during the appeal period is 80 percent or more.  As such, he meets the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  He is service-connected for coronary artery disease, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; diabetes mellitus type 2, rated as 20 percent disabling, and residual scar associated with coronary artery disease status post two stents, rated as noncompensable.  As a result of this decision, service connection has also been established for hearing loss and tinnitus.

The Veteran contends that he is unemployable due to one or more of his service-connected disabilities, in particular, his coronary artery disease and PTSD.  The evidence shows that, in May/June 2013, the Veteran opted for early retirement from his job as a customer account analyst for a city government utility due to medical issues.  See September 2013 claim; September 2013 letter from employer.  He had worked in such capacity since November 1999.  He has a college education.

In a March 2014 statement, the Veteran stated that, following his first stent in April 2013, he continued to have discomfort in his chest and was afraid that he could have a stroke due to the stressful nature of his work as billing manager of the utilities department, where he had to deal with financially-stressed customers to whom water services had been cut.  He also indicated that he was missing a lot of work due to his treatment.  These factors led him to take early retirement from his job.

An April 2015 letter from a private physician states the opinion that the Veteran is totally disabled based on his cardiac situation, as he has coronary artery disease and is functionally not able to do much physical activity.  The author did not discuss the Veteran's capacity to perform sedentary work.  The Veteran contends that he is unable to perform sedentary work.  See September 2015 substantive appeal.

For purposes of his TDIU claim, the Veteran underwent a VA examination for his service-connected heart disability in January 2014.  As to functional impact, the examiner indicated that the Veteran's heart disability did not impact his ability to work.  The examiner added that, in the early stages of coronary atherosclerosis, work is typically not restricted and that, although exercise is a recommended activity, it can be carried out after work hours.  This statement is contradicted by the aforementioned private opinion.  Further, the statement is vague.  As such, it does not shed light on the Veteran's capacity to perform physical or sedentary work.  The Board finds that a new VA examination of the Veteran's heart is necessary.

Further, a VA examiner has not considered the functional limitations of the Veteran's other service-connected disabilities, most noticeably, his PTSD, which the Veteran has identified as one of the disabilities that led to his decision to retire.  See April 2016 Board hearing transcript at 13 (recounting incidents in which he has had personal safety issues at work).  VA should provide medical examinations as to the Veteran's employability.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The examiner should note review the claims file in the report.

The examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work, to include sedentary work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran has a college education and that he worked as customer account analyst (i.e., billing manager) for a city government from November 1999 to May 2013.  He has stated that this job was stressful because it involved servicing financially-stressed customers whose water service had been cut.

2.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


